ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant's arguments regarding rejection of claims 1-20, filed on August 2, 2021, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because the applied references Nakashima ‘565 (US 2015/0131565, “Nakashima ‘565”), in view of Hwang ‘693 (US 2016/0330693, “Hwang ‘693”), further in view of Kitahara ‘614 (US 2011/0281614, “Kitahara ‘614”), and further in view of Hugl ‘183 (US 2009/0318183, “Hugl ‘183”) do not disclose “send an information entity to the user device, wherein the information entity allows the user device to determine a number of allocated plurality of PRBs and frequency locations of the allocated plurality of PRBs” (See Remarks, page 8, para 3-5, page 9, para 1-3). Applicant argues that Nakashima ‘565 discloses “indicating allocation of one PDSCH resource or information indicating allocation of one PUSCH resource, and does not include information indicating allocation of resources of a plurality of PDSCHs or information indicating allocation of resources of a plurality of PUSCHs,“ but does not allow for a user device to determine a number of allocated plurality of PRBs, or determine the frequency locations of the allocated plurality of PRBs (See Remarks, page 8, para 4). Further, applicant argues that Hwang ‘693 discloses “a location index that indicates a logical frequency domain location of a resource block pair assigned to the PUCCH in the sub-frame,” but does not disclose a network node sending an information entity that allows a user device to determine a number of allocated plurality of PRBs and frequency locations of the allocated plurality of PRBs (See Remarks, page 8, para 5, page 9, para 1). Moreover, applicant argues that Kitahara ‘614 discloses that “the terminal allocation 
allocated plurality of PRBs (See Remarks, page 9, para 2). Finally, applicant argues that Hugl ‘183 discloses “allocation of PRBs to UEs,” but does not disclose a network node sending an information entity that allows a user device to determine a number of allocated plurality of PRBs and frequency locations of the allocated plurality of PRBs (See Remarks, page 9, para 3).
Examiner respectfully disagrees. Examiner notes that Nakashima ‘565 discloses “send an information entity to the user device, wherein the information entity allows the user device to determine a number of allocated plurality of PRBs and frequency locations of the allocated plurality of PRBs” (para 23; base station transmits information indicating channel configuration to a terminal; examiner notes that the claims are not limited by “wherein the information entity allows the user device to determine a number of allocated plurality of PRBs and frequency locations of the allocated plurality of PRBs” as this limitation is simply expressing the intended result of a positively recited limitation; see Minton v. Nat'I Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614,1620 (Fed. Cir. 2003); examiner suggests positively reciting these limitations to ensure the limitations are given patentable weight)
B. § 103 rejection of claims 9, 14, and 16
Regarding claims 9, 14, and 16, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 9, 14, and 16.
C. § 103 rejection of claims 2-8, 10-13, 15, and 17-20
Regarding claims 2-8, 10-13, 15, and 17-20, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 9, 14, and 16. Relevant limitations claimed in amended claims 1, 9, 14, and 16 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-8, 10-13, 15, and 17-20.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474